DETAILED ACTION
This is responsive to application 16/966,529 filed on 07/31/2020 in which claims 1-15
are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  07/31/2020, and 05/18/2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US 20160358070 A1) in view of Liu et al. (“Deep convolutional neural networks for thermal infrared object tracking”, 2017).

Regarding claim 1, Brothers teaches:
A system comprising (Brothers, Fig. 1): 
a kernel generation engine to generate a plurality of kernels based on a description of a [physical state] (Brothers, paragraph “[0083] In the example of FIG. 9, neural network 102 includes a convolution layer in which input feature maps A, B, C, and D are processed by convolution kernels K1, K2, K3, and K4 respectively [generate a plurality of kernels based on a description of a physical state]. The neural network analyzer has determined that convolution kernels K1, K2, and K3 are similar and formed a group 920. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 925. In this example, output feature map 925 may be represented by the expression: A*K1+B*K2+C*K3+D*K4.” Note: input features are being interpreted as physical feature; also note in neural networks kernels are applied to inputs such in instance case on input features, thus kernels are generated), 
wherein the plurality of kernels are generated based on applying a neural network to the description of the [physical state] (Brothers, paragraph, “[0023] Example embodiments include a framework that automatically tunes parameters of an input neural network and outputs a modified (e.g., optimized) neural network [applying a neural network]. Example embodiments further include a method of determining tuned parameters for a neural network. In one arrangement, opportunities for modifying a neural network may be identified. The neural network may be modified based upon the identified opportunities. Examples of different modifications that may be applied to a neural network include, but are not limited to, pruning, decomposition, precision and/or numerical format modification, convolution kernel substitution, activation function substitution, kernel fusion, and/or scaling. The modified neural network may be validated to determine whether the modified neural network meets established performance requirements.” Note:  paragraph above explicitly teaches use of neural network) ; 
a calculation engine to apply the plurality of kernels to the description of the [physical state] to produce a plurality of intermediate descriptions (Brothers, Fig. 9:

    PNG
    media_image1.png
    604
    440
    media_image1.png
    Greyscale

Note:  as can be seen from fig. 9 kernels ((k) are applied to input features (A-D) to generate intermediary description, that are composited to generate output features); 
a weighting engine to determine a plurality of weight maps based on the plurality of kernels (Brothers, Paragraph “[0027] In one aspect, neural network 102 is pre-trained. For example, neural network 102 may be trained to a point where the weights of the neural network have converged or substantially converged. In particular, a training process has determined a set of weights (e.g., convolution kernels) that provides the neural network with the desired input-output relationship [weight maps based on the plurality of kernels]. As an illustrative example, a learning process can adjust the weights of the neural network repeatedly to change the input-output relationship so that an input-output accuracy cost function is optimized. In this way, the goal of a training process is to change the input-output relationship of the neural network. Computational efficiency and/or power efficiency may not be considerations during the training process. The term “computational efficiency,” as used within this disclosure, means the ability to perform operations as part of executing a neural network without wasting time or energy, where the operations include, but are not limited to, calculations (e.g., multiply, add, and so forth) and memory accesses. While power efficiency may be considered independently of computational efficiency, increased power efficiency may arise from increased computational efficiency of a system.”  Note:  above paragraph teaches determining a set of weights (weight maps); here kernels are basically being assigned weights) ; 
and a compositing engine to apply the plurality of weight maps to the plurality of intermediate descriptions to produce weighted intermediate descriptions and to combine the weighted intermediate descriptions to produce an updated description of the [physical state ]((Brothers, Fig. 9, paragraphs “[0083] In the example of FIG. 9, neural network 102 includes a convolution layer in which input feature maps A, B, C, and D are processed by convolution kernels K1, K2, K3, and K4 respectively. The neural network analyzer has determined that convolution kernels K1, K2, and K3 are similar and formed a group 920. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 925 [an updated description of the physical state]. In this example, output feature map 925 may be represented by the expression: A*K1+B*K2+C*K3+D*K4.” Note:  here output of plurality of kernel operations (kernels has weight as disclosed above) is summed to get the output state; also see para 0084-0085)
Brothers does not explicitly teach:
[a kernel generation engine to generate a plurality of kernels based on a description of a] physical state, 
[wherein the plurality of kernels are generated based on applying a neural network to the description of the] physical state; 
[and a compositing engine to apply the plurality of weight maps to the plurality of intermediate descriptions to produce weighted intermediate descriptions and to combine the weighted intermediate descriptions to produce an updated description of the] physical state. 
Liu teaches:
[a kernel generation engine to generate a plurality of kernels based on a description of a] physical state (Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [physical state] target object to some extent.” Note: here feature learned from image is thermal (physical sate)), 
[wherein the plurality of kernels are generated based on applying a neural network to the description of the] physical state; (Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [physical state] target object to some extent.” Note: here feature learned from image is thermal (physical sate)) 
[and a compositing engine to apply the plurality of weight maps to the plurality of intermediate descriptions to produce weighted intermediate descriptions and to combine the weighted intermediate descriptions to produce an updated description of the] physical state. (Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [physical state] target object to some extent.” Note: here feature learned from image is thermal (physical sate))
In view of the teaching of Liu, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers at the time the application was filed in order to track objects in total darkness, using thermal image, one can track objects in darkness  (Liu, Abstract “..thermal infrared object tracking can track a target object in total dark- ness. Therefore, it has broad applications, such as in rescue and video surveillance at night….”)

Regarding claim 4, Brothers, as modified by Liu, teaches the system of claim 1.
Brothers and Liu are combinable for the same rational as set forth above with respect to claim 1.
Brothers further teaches wherein the weighting engine is to apply a neural network to the plurality of kernels to determine the plurality of weight maps (Brothers, “[0062] The neural network analyzer may scan the layers of the neural network to identify one or more convolution kernels[apply a neural network to the plurality of kernels] that are candidates for convolution kernel substitution. In one example, the replacement convolution kernel may be a modified version of the convolution kernel selected for substitution. The neural network analyzer may evaluate the selected convolution kernel and, for weights of the selected convolution kernel[determine the plurality of weight] that are less than a threshold value, change the weights to zero. In that case, the neural network analyzer generates a replacement convolution kernel that includes more zero weights than the selected convolution kernel thereby reducing the number of computations necessary for executing the modified neural network compared to the first neural network.” Note:  paragraph above explicitly teaches the use of neural network).

Regarding claim 11, Brothers teaches: 
A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to (Brothers, paragraph 0131 and 0144 “[0144] A computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention…”): 
compute a kernel based on an array of [temperature] values using a first neural network (Brothers, paragraph “[0083] In the example of FIG. 9, neural network 102 includes a convolution layer in which input feature maps[ an array of temperature values] A, B, C, and D are processed by convolution kernels K1, K2, K3, and K4 respectively [compute a kernel]. The neural network[a first neural network] analyzer has determined that convolution kernels K1, K2, and K3 are similar and formed a group 920. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 925. In this example, output feature map 925 may be represented by the expression: A*K1+B*K2+C*K3+D*K4.” Note: the reference discloses extracting the features from image (para 0004); reference   will be introduced to teach that extracted features can be temperature; also note in neural networks kernels are applied to inputs such in instance case on input features, thus kernels are generated/computed); 
apply the kernel to the array of [temperature] values to produce an intermediate array (Brothers, Fig. 9, paragraph “[0085] Base convolution kernel 930 is applied to composite input feature map 935 [the array of temperature values] to generate partial feature map 940[produce an intermediate array]. Partial feature map 940 may be expressed as [SF1(A)+SF2(B)+SF3(C)]*BK, where “BK” is base convolution kernel 930. Convolution kernel K4, which is not similar to convolution kernels K1, K2, or K3, remains and is independently applied to input feature map D to generate partial feature map 945. Partial feature map 945 may be expressed as D*K4. Partial feature map 945 may be provided to the adder and summed with partial feature map 940 to generate output feature map 925′.” Note:  paragraph above, and Fig. 9 explicitly teaches applying base convolution kernel (K1,K2, K3) to the composite input feature map (the first array) to produce a plurality of intermediary arrays (note here map is a matrix, and matrix is plurality of arrays; also plurality of individual arrays/matrix are also generated based on applying each kernel when feature map is not composite (see Fig. 9, top diagram)); 
compute a weight map based on the kernel using a second neural network (Brothers, paragraph “[0094] In one example, the base selection metric may be a measure of the size of weights of the convolution kernels in the group. Since each convolution kernel of the group may be a scaled equivalent or an approximate equivalent, of each other member of the group, the neural network analyzer may select the convolution kernel with the smallest weights, the convolution kernel with the largest weights, or another convolution kernel with mid-level weights as the base convolution kernel for the group.” Note:  above paragraph teaches selecting kernels of different weights; here model interpreted broadly can be anything including the use of different kernels; for example if we have convolution network model with one weight kernels, and another with different weight kernels, we have different models; in fact paragraph 0100 further teaches the weights can be adjusted, thus weight maps are being computed on kernels using different models); 
and apply the weight map to the intermediate array to produce an updated array of [temperature] values ((Brothers, Fig. 9, paragraphs “[0083] In the example of FIG. 9, neural network 102 includes a convolution layer in which input feature maps A, B, C, and D are processed by convolution kernels K1, K2, K3, and K4 respectively. The neural network analyzer has determined that convolution kernels K1, K2, and K3 are similar and formed a group 920. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 925 [produce an updated array of temperature values]. In this example, output feature map 925 may be represented by the expression: A*K1+B*K2+C*K3+D*K4.” Note:  here output of plurality of kernel operations (kernels have weight as disclosed above in para 0027) is summed to get the output state (updated array); also see para 0084-0085)
Brothers does not explicitly teach:
[compute a kernel based on an array of] temperature [values using a first neural network];
[apply the kernel to the array of] temperature [values to produce an intermediate array];
[and apply the weight map to the intermediate array to produce an updated array of ]temperature [values].
Liu teaches:
[compute a kernel based on an array of] temperature [values using a first neural network];(Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [temperature] target object to some extent.” Note:  Here thermal infrared is providing temperature values of image).
[apply the kernel to the array of] temperature values [to produce an intermediate array]; (Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [temperature values] target object to some extent.” Note:  Here thermal infrared is providing temperature values of image).
[and apply the weight map to the intermediate array to produce an updated array of ]temperature values. (Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [temperature values] target object to some extent.” Note:  Here thermal infrared is providing temperature values of image).
In view of the teaching of Liu , it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers at the time the application was filed in order to in order to track objects in total darkness  (Liu, Abstract “...thermal infrared object tracking can track a target object in total dark- ness. Therefore, it has broad applications, such as in rescue and video surveillance at night….”)

Regarding claim 12, Brothers, as modified by Liu, teaches the computer-readable medium of claim 11.
Brothers and Liu are combinable for the same rational as set forth above with respect to claim 11.
Brothers further teach wherein the instructions cause the processor to convolve the kernel with the array of [temperature] values to produce the intermediate array (Brothers, Fig. 9, paragraph “[0085] Base convolution kernel 930 is applied to composite input feature map 935 [convolve the kernel with the array of temperature values] to generate partial feature map 940[produce the intermediate array]. Partial feature map 940 may be expressed as [SF1(A)+SF2(B)+SF3(C)]*BK, where “BK” is base convolution kernel 930. Convolution kernel K4, which is not similar to convolution kernels K1, K2, or K3, remains and is independently applied to input feature map D to generate partial feature map 945. Partial feature map 945 may be expressed as D*K4. Partial feature map 945 may be provided to the adder and summed with partial feature map 940 to generate output feature map 925′.” Note:  paragraph above, and Fig. 9 explicitly teaches applying base convolution kernel (K1,K2, K3) to the composite input feature map (array of values) to produce a plurality of intermediary arrays (note here map is a matrix, and matrix is plurality of arrays; also plurality of individual arrays/matrix are also generated based on applying each kernel when feature map is not composite (see Fig. 9, top diagram))
Brothers, as modified by Liu does not explicitly teach:
wherein the kernel models thermal diffusion between an element of the array of temperature values and nearby elements of the array of temperature values,
[wherein the instructions cause the processor to convolve the kernel with the array of] temperature [values to produce the intermediate array.]
Liu further teaches:
wherein the kernel models thermal diffusion between an element of the array of temperature values and nearby elements of the array of temperature values (Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [temperature] target object to some extent.” Note:  here thermal infrared target object shows thermal diffusion of the object).
[wherein the instructions cause the processor to convolve the kernel with the array of] temperature [values to produce the intermediate array.] (Liu, Pg. 195 , “which indicates that the deep features learned from the visible image can also represent a thermal infrared [temperature] target object to some extent.” Note:  here thermal infrared target object indicates the temperature of target object).
In view of the teaching of Liu , it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers at the time the application was filed in order to in order to track objects in total darkness  (Liu, Abstract “...thermal infrared object tracking can track a target object in total dark- ness. Therefore, it has broad applications, such as in rescue and video surveillance at night….”)
 
Claims 2-3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers, as modified by Liu, in view of Herzog ( US 20130024415 A1)

Regarding claim 2, Brothers, as modified by Liu, teaches the system of claim 1.
Brothers and Liu are combinable for the same rational as set forth above with respect to claim 1.
Brothers, as modified by Liu does not explicitly teach wherein the description of the physical state comprises an array of temperature values at a point in time.
 Herzog teaches 
 wherein the description of the physical state comprises an array of temperature values at a point in time (Herzog, paragraph “[0071] The pattern array defined in equation (21) above contains n.sub.lb data vectors that span a window in time [an array of temperature values at a point in time] equal to n.sub.lb*.DELTA.t. The data vectors are equally-spaced in time for this example. Another way to say this is that each input pattern array[an array of temperature values at a point in time] or matrix is defined only by uniform time intervals between time points represented by the input vectors within the input pattern array X.sub.new.”
Herzog, paragraph, “[0026] Referring to FIG. 1, a monitoring system 10 incorporating time domain information can be embodied in a computer program in the form of one or more modules and executed on one or more computers 100 and by one or more processors 102. The computer 100 may have one or more memory storage devices 104, whether internal or external, to hold sensor data and/or the computer programs whether permanently or temporarily. In one form, a standalone computer runs a program dedicated to receiving sensor data from sensors on an instrumented machine, process or other object including a living being, measuring parameters (temperature [an array of temperature values] , pressure, and so forth). The object being monitored, while not particularly limited, may be one or more machines in an industrial plant, one or more vehicles, or particular machines on the vehicles such as jet engines to name a few examples. The sensor data may be transmitted through wires or wirelessly over a computer network or the internet, for example, to the computer or database performing the data collection. One computer with one or more processors may perform all of the monitoring tasks for all of the modules, or each task or module may have its own computer or processor performing the module. Thus, it will be understood that processing may take place at a single location or the processing may take place at many different locations all connected by a wired or wireless network.” Note:  para 0071 teaches input array at different time intervals; para 0026 teaches these inputs can be measured parameters of object such as temperature (physical state)).
In view of the teaching of Herzog, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers, as modified by Liu at the time the application was filed in order to account for time varying information/signal (Herzog, “[0086] Weighted averaging (equation 22) is used to account for differences between segments of the time-varying signals in pattern arrays since the weights can be selected such that more recent data are more heavily weighted than outdated data. Thus, data from the primary time point t.sub.p are typically given the highest weight, with data from preceding time points (equation 21) given ever-decreasing weights. Numerous schemes can be used to define the weights, such as having them decline linearly or exponentially with time relative to the primary time point.”)

Regarding claim 3, Brothers, as modified by Liu and Herzog, teaches the system of claim 2.
Brothers, Liu, and Herzog are combinable for the same rational as set forth above with respect to claim 2.
Brothers, as modified by Liu and Herzog does not explicitly teach wherein the updated description of the physical state comprises an array of estimated temperature values for an earlier or later point in time.
 Herzog further teaches 
 wherein the updated description of the physical state comprises an array of estimated temperature values for an earlier or later point in time (Herzog, paragraph, “[0025] It has been determined that the accuracy of the estimates in a kernel regression model, and specifically a similarity based model, can be substantially improved by incorporating time domain information into the model. Thus, one technical effect of the present monitoring system and method is to generate estimate data by capturing time domain information from the large numbers of periodic and non-periodic sensor signals that monitor industrial processes, systems, machines, or other objects. The technical effect of the present system also is to operate an empirical model that extends the fundamental non-linear mathematics at the core of kernel regression modeling from a vector-to-vector operation to a matrix-to-matrix (or array-to-array) operation as explained in detail below. Another alternative technical effect of the monitoring system and method is to generate virtual or inferred estimate values for future time points to determine a future condition of the object being monitored whether the reference data used to generate the estimates is data representing normal operation of the object being monitored[an array of estimated temperature values for an earlier or later point in time] or failure mode data to better match data from the object that indicates a fault.”
Herzog, paragraph, “[0026] Referring to FIG. 1, a monitoring system 10 incorporating time domain information can be embodied in a computer program in the form of one or more modules and executed on one or more computers 100 and by one or more processors 102. The computer 100 may have one or more memory storage devices 104, whether internal or external, to hold sensor data and/or the computer programs whether permanently or temporarily. In one form, a standalone computer runs a program dedicated to receiving sensor data from sensors on an instrumented machine, process or other object including a living being, measuring parameters (temperature [an array of temperature values] , pressure, and so forth). The object being monitored, while not particularly limited, may be one or more machines in an industrial plant, one or more vehicles, or particular machines on the vehicles such as jet engines to name a few examples. The sensor data may be transmitted through wires or wirelessly over a computer network or the internet, for example, to the computer or database performing the data collection. One computer with one or more processors may perform all of the monitoring tasks for all of the modules, or each task or module may have its own computer or processor performing the module. Thus, it will be understood that processing may take place at a single location or the processing may take place at many different locations all connected by a wired or wireless network.” Note: para 0025 teaches estimate values for future points; basically it can learn from previous times and estimate at future points;  the method applies to all the physical states (measured data), and one such measured attribute is temperature (para 0026 above), thus model can estimate temperature values at future time points; also see para 0038). 
In view of the teaching of Herzog, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers, as modified by Liu and Herzog at the time the application was filed in order to account for time varying information/signal (Herzog, “[0086] Weighted averaging (equation 22) is used to account for differences between segments of the time-varying signals in pattern arrays since the weights can be selected such that more recent data are more heavily weighted than outdated data. Thus, data from the primary time point t.sub.p are typically given the highest weight, with data from preceding time points (equation 21) given ever-decreasing weights. Numerous schemes can be used to define the weights, such as having them decline linearly or exponentially with time relative to the primary time point.”).

Regarding claim 13, Brothers, as modified by Liu, teaches the computer-readable medium of claim 11.
Brothers and Liu  are combinable for the same rational as set forth above with respect to claim 11.
Brothers, as modified by Liu does not explicitly teach:
wherein the instructions cause the processor to calculate an error between the updated array of temperature values and an array of true temperature values 
and adjust the first and second neural networks based on the error.
Herzog  teaches:
wherein the instructions cause the processor to calculate an error between the updated array of temperature values and an array of true temperature values (Herzog, paragraph “[0105] The alert module 22 may determine that any differences[calculate an error] between the estimate[the updated array of temperature values] and input data[an array of true temperature values] is due to the normal operating conditions that were not encountered during training. In this case, sensor data indicative of the new operating conditions are provided to the optional adaptation module 30, which incorporates that data into the learning of model 14 via library 18, for example. In addition, adaptation module 30 may optionally perform its own automated tests on the data and/or residual analysis results to determine which input vectors or input arrays should be used to update the model 14.” Note:  here difference between estimated and actual is an error; and the comparison is between arrays (see, Fig.2, step 312)) 
and adjust the first and second neural networks based on the error (Herzog, paragraph “[0105] The alert module 22 may determine that any differences between the estimate and input data is due to the normal operating conditions that were not encountered during training. In this case, sensor data indicative of the new operating conditions are provided to the optional adaptation module 30, which incorporates that data into the learning of model 14 via library 18, for example. In addition, adaptation module 30 may optionally perform its own automated tests on the data and/or residual analysis results to determine which input vectors or input arrays should be used to update the model 14 [adjust the first and second neural networks based on the error].” Note:  see para 0107-0108 for plurality of such models)
In view of the teaching of Herzog, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers as modified by Liu and Herzog at the time the application was filed in order to detect and diagnose system faults by comparing input to estimated output l (Herzog, “[0107] To this point, the invention describes sequential kernel regression models that are trained with representative data from periods of normal operation. It has been shown that such models can be used to detect and diagnosis system faults. In addition, the time-inferential form of the invention produces models that can extrapolate system behavior into the future. But since the models are trained only with normal operating data, their utility as a fault progresses is limited as the system behavior departs further and further from normality.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers, as modified by Liu, in view of Schieke ( US 20180005417 A1).

Regarding claim 5, Brothers, as modified by Liu, teaches the system of claim 4.
Brothers and Liu are combinable for the same rational as set forth above with respect to claim 1.
Brothers, as modified by Liu further teaches wherein the kernel generation engine comprises a convolutional neural network (Brothers, paragraph “[0082] In one arrangement, the neural network analyzer identifies groups of convolution kernels from neural network 102 that are considered similar, for example, based on a similarity criterion. More particularly, the neural network analyzer may identify one or more groups of similar convolution kernels from one or more convolution layers of neural network 102[the kernel generation engine comprises a convolutional neural network].” Note:  the paragraph above explicitly teaches use of convolution neural network)
Brothers, as modified by Liu does not explicitly teach 
the weighting engine comprises a super- resolution convolutional neural network.
Schieke teaches :
the weighting engine comprises a super- resolution convolutional neural network (Schieke, paragraph “[0129] Additionally, in some embodiments, different convolution algorithms may be used to produce super-resolution parameter maps and/or super-resolution parameter change maps [super- resolution]. For example, a 2D matrix map may be created from a 3D matrix input using such a convolution algorithm. Examples of such convolution algorithms [convolutional neural network] may include pharmacokinetic equations for Ktrans maps or signal decay slope analysis used to calculated various diffusion-weighted imaging calculations [weighting], such as ADC. Such algorithms may be particularly useful in creating final images with parameter values instead of probability values. The color theory reconstruction algorithm can be applied in a matching way, but MAP values give parameter values and not probabilities.” Note:  super-resolution convolution neural network a deep learning method that reconstructs high-resolution image from low-resolution image; paragraph above teaches  using convolution algorithm to generate super resolution, and final image;  para 0127 teaches learning method being uses in convolution neural network) 
In view of the teaching of Schieke, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers, as modified by Liu at the time the application was filed in order to get a detailed super-resolution imagery; super resolution imagery is specially important in critical application (e.g. medical imaging) (Schieke, “[0167] It is to be understood that although the present disclosure has been discussed with respect to cancer imaging, the present disclosure may be applied for obtaining imaging for other diseases as well. Likewise, the present disclosure may be applicable to non-medical applications, particularly where detailed super-resolution imagery is needed or desired to be obtained.”) 

Claims 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US 20160358070 A1) in view of Herzog ( US 20130024415 A1)

Regarding claim 6, Brothers teaches a method comprising: 
generating first and second arrays of [temperature] values (Brothers, “[0083] In the example of FIG. 9, neural network 102 includes a convolution layer in which input feature maps A, B, C, and D [first and second arrays of temperature values] are processed by convolution kernels K1, K2, K3, and K4 respectively. The neural network analyzer has determined that convolution kernels K1, K2, and K3 are similar and formed a group 920. The results of applying convolution kernels K1, K2, K3, and K4 are summed to generate an output feature map 925. In this example, output feature map 925 may be represented by the expression: A*K1+B*K2+C*K3+D*K4.”  Note:  these maps are array, for example paragraph 0088 teaches using 3X3 convolution matrix on the inputs, thus inputs are in form of array);
computing an array of estimated [temperature] values based on the first array of [temperature] values (Brothers, paragraph “[0083] In the example of FIG. 9, neural network 102 includes a convolution layer in which input feature maps A, B, C, and D are processed by convolution kernels K1, K2, K3, and K4 respectively. The neural network analyzer has determined that convolution kernels K1, K2, and K3 are similar and formed a group 920. The results of applying convolution kernels K1, K2, K3, and K4[computing an array of estimated temperature values] are summed to generate an output feature map 925. In this example, output feature map 925 may be represented by the expression: A*K1+B*K2+C*K3+D*K4.”Note:  these processed results are array as all the operations are being performed in matrix form) , 
wherein computing the array of estimated [temperature] values comprises: computing a plurality of kernels based on the first array of [temperature] values and a first model (Brothers, Fig. 9, paragraph “0085] Base convolution kernel 930 is applied to composite input feature map 935 to generate partial feature map 940. Partial feature map 940 may be expressed as [SF1(A)+SF2(B)+SF3(C)]*BK, where “BK” is base convolution kernel 930. Convolution kernel K4, which is not similar to convolution kernels K1, K2, or K3, remains and is independently applied to input feature map D to generate partial feature map 945. Partial feature map 945 may be expressed as D*K4. Partial feature map 945 may be provided to the adder and summed with partial feature map 940 to generate output feature map 925′.”

    PNG
    media_image1.png
    604
    440
    media_image1.png
    Greyscale





Note:  Fig. 9 teaches computing a plurality of kernels (Kernels K1-K3, which are base convolution kernel) based on the first array of temperature values (composite input feature map) and a first model (base convolution kernel model)), 
applying the plurality of kernels to the first array of [temperature] values to produce a plurality of intermediate arrays (Brothers, Fig. 9, paragraph “[0085] Base convolution kernel 930 is applied to composite input feature map 935[the first array of temperature values] to generate partial feature map 940[to produce a plurality of intermediate arrays]. Partial feature map 940 may be expressed as [SF1(A)+SF2(B)+SF3(C)]*BK, where “BK” is base convolution kernel 930. Convolution kernel K4, which is not similar to convolution kernels K1, K2, or K3, remains and is independently applied to input feature map D to generate partial feature map 945. Partial feature map 945 may be expressed as D*K4. Partial feature map 945 may be provided to the adder and summed with partial feature map 940 to generate output feature map 925′.” Note:  paragraph above, and Fig. 9 explicitly teaches applying base convolution kernel (K1,K2, K3) to the composite input feature map (the first array) to produce a plurality of intermediary arrays (note here map is a matrix, and matrix is plurality of arrays; also plurality of individual arrays/matrix are also generated based on applying each kernel when feature map is not composite (see Fig. 9, top diagram)), 
computing a plurality of weight maps based on the plurality of kernels and a second model (Brothers, paragraph “[0094] In one example, the base selection metric may be a measure of the size of weights of the convolution kernels in the group. Since each convolution kernel of the group may be a scaled equivalent or an approximate equivalent, of each other member of the group, the neural network analyzer may select the convolution kernel with the smallest weights, the convolution kernel with the largest weights, or another convolution kernel with mid-level weights as the base convolution kernel for the group.” Note:  above paragraph teaches selecting kernels of different weights; here model interpreted broadly can be anything including the use of different kernels; for example if we have convolution network model with one weight kernels, and another with different weight kernels, we have different models; in fact paragraph 0100 further teaches the weights can be adjusted, thus weight maps are being computed on kernels using different models), 
and computing the array of estimated [temperature] values based on the plurality of intermediate arrays and the plurality of weight maps (Brothers, “[0085] Base convolution kernel 930 is applied to composite input feature map 935 to generate partial feature map 940. Partial feature map 940 may be expressed as [SF1(A)+SF2(B)+SF3(C)]*BK, where “BK” is base convolution kernel 930. Convolution kernel K4, which is not similar to convolution kernels K1, K2, or K3, remains and is independently applied to input feature map D to generate partial feature map 945. Partial feature map 945 may be expressed as D*K4. Partial feature map 945 may be provided to the adder and summed with partial feature map 940 to generate output feature map 925′ [array of estimated temperature values].” Note: paragraph above and Fig. 9 teaches output map, that is based on weights and partial feature maps (intermediary arrays));
Brothers does not explicitly teach: 
[generating first and second arrays of] temperature [values].
comparing the array of estimated temperature values to the second array of temperature values; 
and updating the first and second models based on the comparing.
Herzog teaches:
[generating first and second arrays of] temperature [values] (Herzog, paragraph “[0071] The pattern array defined in equation (21) above contains n.sub.lb data vectors that span a window in time equal to n.sub.lb*.DELTA.t. The data vectors are equally-spaced in time for this example. Another way to say this is that each input pattern array or matrix is defined only by uniform time intervals between time points represented by the input vectors within the input pattern array X.sub.new.” In addition to this ,Herzog, paragraph, “[0026] Referring to FIG. 1, a monitoring system 10 incorporating time domain information can be embodied in a computer program in the form of one or more modules and executed on one or more computers 100 and by one or more processors 102. The computer 100 may have one or more memory storage devices 104, whether internal or external, to hold sensor data and/or the computer programs whether permanently or temporarily. In one form, a standalone computer runs a program dedicated to receiving sensor data from sensors on an instrumented machine, process or other object including a living being, measuring parameters (temperature [an array of temperature values] , pressure, and so forth). The object being monitored, while not particularly limited, may be one or more machines in an industrial plant, one or more vehicles, or particular machines on the vehicles such as jet engines to name a few examples. The sensor data may be transmitted through wires or wirelessly over a computer network or the internet, for example, to the computer or database performing the data collection. One computer with one or more processors may perform all of the monitoring tasks for all of the modules, or each task or module may have its own computer or processor performing the module. Thus, it will be understood that processing may take place at a single location or the processing may take place at many different locations all connected by a wired or wireless network.” Note:  para 0071 teaches generating input arrays; para 0026 teaches these inputs can be measured parameters of object such as temperature (physical state)).
comparing the array of estimated temperature values to the second array of temperature values (Herzog, paragraph “[0105] The alert module 22 may determine that any differences between the estimate and input data [comparing the array of estimated temperature values to the second array of temperature values] is due to the normal operating conditions that were not encountered during training. In this case, sensor data indicative of the new operating conditions are provided to the optional adaptation module 30, which incorporates that data into the learning of model 14 via library 18, for example. In addition, adaptation module 30 may optionally perform its own automated tests on the data and/or residual analysis results to determine which input vectors or input arrays should be used to update the model 14.” Note:  above para teaches comparing data from estimate based on model, and input data (second array); note all this data is in arrays (see, Fig. 2 that teaches arranging input vectors into the arrays)) ; 
and updating the first and second models based on the comparing (Herzog, paragraph “[0105] The alert module 22 may determine that any differences between the estimate and input data is due to the normal operating conditions that were not encountered during training. In this case, sensor data indicative of the new operating conditions are provided to the optional adaptation module 30, which incorporates that data into the learning of model 14 via library 18, for example. In addition, adaptation module 30 may optionally perform its own automated tests on the data and/or residual analysis results to determine which input vectors or input arrays should be used to update the model 14.” Note: para above teaches updating the model based on comparison result.) 
In view of the teaching of Herzog, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers at the time the application was filed in order to determine any difference between estimate and input data (Herzog, paragraph “[0105] The alert module 22 may determine that any differences between the estimate and input data is due to the normal operating conditions that were not encountered during training….”)

Regarding claim 9 Brothers, as modified by  Herzog teaches the method of claim 6.
Brothers and  Herzog are combinable for the same rational as set forth above with respect to claim 6.
Brothers further teaches wherein applying the plurality of kernels comprises convolving each kernel with the first array of [temperature] values to produce a corresponding intermediate array(Brothers, Fig. 9, paragraph “[0085] Base convolution kernel[ convolving each kernel ]930 is applied to composite input feature map 935[the first array of temperature values] to generate partial feature map 940[to produce a corresponding intermediate array]. Partial feature map 940 may be expressed as [SF1(A)+SF2(B)+SF3(C)]*BK, where “BK” is base convolution kernel 930. Convolution kernel K4, which is not similar to convolution kernels K1, K2, or K3, remains and is independently applied to input feature map D to generate partial feature map 945. Partial feature map 945 may be expressed as D*K4. Partial feature map 945 may be provided to the adder and summed with partial feature map 940 to generate output feature map 925′.” Note:  paragraph above, and Fig. 9 explicitly teaches applying base convolution kernel (K1,K2, K3) to the composite input feature map (the first array) to produce a plurality of intermediary arrays (Note: here map is a matrix, and matrix is plurality of arrays; also plurality of individual arrays/matrix are also generated based on applying each kernel when feature map is not composite (see Fig. 9, top diagram)), 
Brothers does not explicitly teach: 
[wherein applying the plurality of kernels comprises convolving each kernel with the first array of] temperature [values to produce a corresponding intermediate array.]
Herzog further teaches:
[wherein applying the plurality of kernels comprises convolving each kernel with the first array of] temperature [values to produce a corresponding intermediate array.] (Herzog, paragraph “[0027] Referring to FIG. 2, in the process (300) performed by the monitoring system 10, the system receives data or signals from sensors 12 on an object 16 being monitored as described above. This data is arranged into input vectors 32 for use by the model 14 [values in array]. Herein, the terms input, actual, and current are used interchangeably, and the terms vector, snapshot, and observation are used interchangeably. The input vector (or actual snapshot for example) represents the operational state of the machine being monitored at a single moment in time.”).
In addition to this ,Herzog, paragraph, “[0026] Referring to FIG. 1, a monitoring system 10 incorporating time domain information can be embodied in a computer program in the form of one or more modules and executed on one or more computers 100 and by one or more processors 102. The computer 100 may have one or more memory storage devices 104, whether internal or external, to hold sensor data and/or the computer programs whether permanently or temporarily. In one form, a standalone computer runs a program dedicated to receiving sensor data from sensors on an instrumented machine, process or other object including a living being, measuring parameters (temperature [an array of temperature values] , pressure, and so forth). The object being monitored, while not particularly limited, may be one or more machines in an industrial plant, one or more vehicles, or particular machines on the vehicles such as jet engines to name a few examples. The sensor data may be transmitted through wires or wirelessly over a computer network or the internet, for example, to the computer or database performing the data collection. One computer with one or more processors may perform all of the monitoring tasks for all of the modules, or each task or module may have its own computer or processor performing the module. Thus, it will be understood that processing may take place at a single location or the processing may take place at many different locations all connected by a wired or wireless network.” Note:  para 0071 teaches generating  input arrays; para 0026 teaches these inputs can be measured parameters of object such as temperature).
In view of the further teachings of Herzog, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers as modified by Herzog at the time the application was filed in order to monitor the operational state (such as temperature) of the object (Herzog, paragraph “[0027] Referring to FIG. 2, in the process (300) performed by the monitoring system 10, the system receives data or signals from sensors 12 on an object 16 being monitored as described above. This data is arranged into input vectors 32 for use by the model 14. Herein, the terms input, actual, and current are used interchangeably, and the terms vector, snapshot, and observation are used interchangeably. The input vector (or actual snapshot for example) represents the operational state of the machine being monitored at a single moment in time.”).   

Regarding claim 10 Brothers, as modified by Herzog, teaches the method of claim 6.
Brothers as modified by Herzog are combinable for the same rational as set forth above with respect to claim 6.
Brothers further teaches determining a kernel contains substantially all zero values, and reducing the number of kernels included in the plurality of kernels( Brothers paragraph “[0062] The neural network analyzer may scan the layers of the neural network to identify one or more convolution kernels that are candidates for convolution kernel substitution. In one example, the replacement convolution kernel may be a modified version of the convolution kernel selected for substitution. The neural network analyzer may evaluate the selected convolution kernel and, for weights of the selected convolution kernel that are less than a threshold value, change the weights to zero[a kernel contains substantially all zero values]. In that case, the neural network analyzer generates a replacement convolution kernel that includes more zero weights than the selected convolution kernel thereby reducing the number of computations necessary for executing the modified neural network compared to the first neural network.[ reducing the number of kernels included in the plurality of kernels]”. Note:  above paragraph explicitly teaches kernels with zero value).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers, as modified by Herzog and further  in view of Huang et al. (US 20160224017 A1).

Regarding claim 7, Brothers, as modified by Herzog, teaches the method of claim 6.
Brothers and Herzog are combinable for the same rational as set forth above with respect to claim 6.
Brothers as modified by Herzog  does not explicitly teach wherein generating the first and second arrays comprises:
capturing a first thermal image at a first time and a second thermal image at a second time; 
correcting the first and second thermal images for distortion from an imaging device to create first and second corrected thermal images; 
and converting the first and second corrected thermal images to create the first and second arrays of temperature values.
Huang  teaches:
capturing a first thermal image at a first time and a second thermal image at a second time; ( Huang paragraph 0036, Fig. 6, 0048  “[0048] FIG. 15A-D depicts a sequence/progression of obtaining thermal images (e.g. via a thermal camera configured to take thermal images), where 15A and 15B are successive views of an additive manufacturing part build, and FIG. 15C and FIG. 15D are those same views, respectively, having been processed via a thresholding operation to depict only the part build in the image. FIG. 15A an example of a “first” captured thermal image (original) [capturing a first thermal image]; FIG. 15B is an example of a “second” captured thermal image (original) [a second thermal image] showing an additive manufacturing build progression on a build pattern used to calibrate the monitoring system components (cameras) in accordance with the instant disclosure. FIG. 15C is an example of the “first” threshold image of FIG. 15A, after a thresholding operation performed via a processor. FIG. 15D is an example of the “second” threshold image of FIG. 15B, after a thresholding operation is performed on the original image via a processor. The camera for thermal imaging is exposed for 6 second per image (e.g. slightly longer than the 4-5 second build time for this AM part), which accumulates infrared light emitted by the laser heating the powder and multiple layers are again captured.” Note: Above paragraph shows capturing of first thermal image and second thermal image
Huang, paragraph “[0036] FIG. 6 is an example of a time-series chart showing the amount of drag detected in each layer of metal powder used to form a metal body.”
Huang, Fig. 6:

    PNG
    media_image2.png
    442
    770
    media_image2.png
    Greyscale

Note:  para 0036, and Fig. 6 above teaches multiple images (first, and second) in time series (first and second time)).
correcting the first and second thermal images for distortion from an imaging device to create first and second corrected thermal images; (Huang paragraph “[0102] In one or more embodiments of the instant disclosure, the camera(s) is/are calibrated[an imaging device] to reduce and/or eliminate perspective distortion, such that the resulting VQM includes inputs (images[the first and second thermal images]) from the visible and thermal cameras that are corrected for perspective distortion[distortion from an imaging device] and/or are readily combinable with each other and/or with the AM machine perspective.” Note:  the above paragraph explicitly teaches correcting thermal images for distortion from an imaging device by calibrating, and creating images).
 and converting the first and second corrected thermal images to create the first and second arrays of temperature values (Huang, paragraph “[0051] FIG. 17C depicts the edge detecting step providing the ‘added thermal image’ of the calibration part build configured for obtaining the x, y coordinates of the calibration pattern build, with a plurality of lines in a grid pattern overlaid on the image in order to detect edges and extract corner points of the calibration part build (based on the detected edges). The X and Y image coordinates of all the 16 corner points are obtained, which are compared and calibrated to the machine coordinate system. A perspective transformation matrix is also obtained and saved, which is then used to remove perspective distortion. FIG. 17D is the calibrated visible image of FIG. 17C, showing the corrected thermal image, created from a perspective transformation matrix (e.g. the mathematical model of the x, y coordinates of the calibration part from the perspective of the thermal camera compared to and corrected by the machine coordinates (e.g. the plan view coordinates from the calibration part build depicted in FIG. 12). The new image has no perspective distortion and the visible image and thermal image share the same perspective of a plan-view of the part with a same machine coordinates. With this same perspective and same machine coordinates, the visible images and thermal images captured layer by layer can be integrated and used to reconstruct the three dimensional quality models in accordance with various embodiments described herein.” Note: paragraph above teaches saving the images into matrix (arrays); note here Brothers (primary) also teaches taking the image and putting it into arrays, so same could be applied to corrected thermal images.)
In view of the teaching of Huang, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers as modified by Herzog at the time the application was filed in order to correcting the images from perspective distortion (Huang, “[0019] The method may also include calibrating and correcting the first digital image, which may have perspective distortion due to the position and view angle of the digital camera, into a corrected digital image that the location of each image pixel is related to a respective location in the powder bed.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers, as modified by Herzog, in view of Wang et al. (US 20200242734 A1).

Regarding claim 8 Brothers, as modified by Herzog teaches the method of claim 6.
Brothers as modified by Herzog are combinable for the same rational as set forth above with respect to claim 6.
Brothers, as modified by Herzog does not explicitly teach:  
wherein the first and second models comprise neural networks, 
and wherein updating the first and second models comprises backpropagating an error determined based on the comparing.
Wang teaches:
wherein the first and second models comprise neural networks (Wang, paragraph “[0175] In model parallelism 1202, different computational nodes in a distributed system can perform training computations for different parts of a single network. For example, each layer of a neural network can be trained by a different processing node of the distributed system. The benefits of model parallelism include the ability to scale to particularly large models[first and second models]. Splitting the computations associated with different layers of the neural network enables the training of very large neural networks[neural networks] in which the weights of all layers would not fit into the memory of a single computational node. In some instances, model parallelism can be particularly useful in performing unsupervised training of large neural networks.” Note:  para above teaches training models using neural network), 
and wherein updating the first and second models comprises backpropagating an error determined based on the comparing (Wang, paragraph “[0140] Before a machine learning algorithm can be used to model a particular problem, the algorithm is trained using a training data set. Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set. For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the “correct” labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network[updating the models using backpropagating an error]. The network is considered “trained” when the errors for each of the outputs generated from the instances of the training data set are minimized.” Note: the above paragraph explicitly teaches use of backpropagating error to train and correct the neural network models)
 In view of the teaching of Wang, it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers as modified by Herzog at the time the application was filed in order to train the models using common known methods (Wang, “[0158] Once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks. The learning model describes how to adjust the weights within the model to reduce the output error of the network. Backpropagation of errors is a common method used to train neural networks. An input vector is presented to the network for processing. The output of the network is compared to the desired output using a loss function and an error value is calculated for each of the neurons in the output layer. The error values are then propagated backwards until each neuron has an associated error value which roughly represents its contribution to the original output. The network can then learn from those errors using an algorithm, such as the stochastic gradient descent algorithm, to update the weights of the of the neural network.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers, as modified by Liu and in view of Gradl et al. (US 10688560 B1).

Regarding claim 14 , Brothers, as modified by Liu, teaches the computer-readable medium of claim 11.
Brothers and Liu are combinable for the same rational as set forth above with respect to claim 11.
Brothers does not explicitly teach wherein the array of temperature values comprises an array of differences between temperature values of a first layer of powder in a three-dimensional printer and temperature values of a second layer of powder in the three-dimensional printer.
Gradl teaches:
an array of differences between temperature values of a first layer of powder in a three-dimensional printer and temperature values of a second layer of powder in the three-dimensional printer( Gradl, column 4, lines 59-67, col 5, lines 1-10 “The present invention introduces a real-time dimensional inspection technique into the additive manufacturing build process. Briefly, the camera images are processed to define the contrast between the pixels of the areas that have been sintered or melted[a first layer of powder] (i.e., heated to a certain temperature range) and the surrounding virgin powder areas[a second layer of powder] that are not melted. The pixel contrast, or difference in temperatures, defines a part's geometry for that particular Z-height layer present on the exposed layer of the fusible powder[array of differences between temperature values of a first layer of powder]. A complete model can be built by combining each of these layers to produce a complete as-built three-dimensional model [three-dimensional printer ]that is essentially developed in reverse of the original CAD model that was sliced for the additive manufacturing build. The as-built inspection geometry could be compared throughout each layer to the original CAD sectioned model (i.e., discrete Z-height slice), a thermal analysis model based on the two-dimensional layers or three-dimensional model, or a complete as-built three-dimensional model could be compared to the original CAD model.”
In addition, Col 6, lines 43-59 “A single frame of an image is selected at step 102 for processing on a pixel-by-pixel basis as indicated by step 104. The image value of each pixel of the selected image is compared at step 106 to an image value indicative of the liquidus temperature (TL) of the meltable material (such as powder 22) determined during calibration. Pixels satisfying the TL criteria for an image frame are stored at step 108 in addition to the digital pixel counts to later reference absolute temperatures, if needed. If a pixel does not satisfy the TL criteria, the pixel and value are not saved and the next pixel in the image frame is evaluated. (Another option is to save an image frame's entire array of pixels[an array], but turning “off” any of the pixels not found to satisfy the melt criteria.) If the pixel and value are saved, step 110 determines if there are any more pixels in the image frame and returns processing to step 104.” Note, the above citations teach comparison of temperature between different layers of powder; further the citations above teach that values are evaluated pixel by pixel from image, and saved in array).
In view of the teaching of Gradl it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers, as modified by Liu at the time the application was filed to record images of the pattern of melted material.(Gradl, Col 2, lines 38 “…. An infrared camera and a video camera are provided to record images of the pattern of melted material. The infrared camera has a recording rate of X frames per second and the video camera has a recording rate of Y frames per second wherein Y>X. The video camera is configured to be sensitive only to infrared wavelengths indicative of melting of the meltable material. The infrared camera records a first time sequence of first images of the pattern of melted material, and the video camera records a second time sequence of second images of the pattern of melted material. The first time sequence and second time sequence occur in coincidence. The first images and second images are provided to a processor……..”)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers, as modified by Liu and in view of Migliori et al. (US 10,291,268 B1).

Regarding claim 15 , Brothers, as modified by  Liu teaches the computer-readable medium of claim 11.
Brothers and Liu are combinable for the same rational as set forth above with respect to claim 11.
Brothers, as modified by Liu does not explicitly teach: 
computing an additional kernel based on an array of non-temperature values, 
applying the additional kernel to the array of temperature values to produce an additional intermediate array, 
computing an additional weight map based on the additional kernel, and compositing the intermediate array with the additional intermediate array based on the weight map and the additional weight map.
Liu further teaches :
computing an additional kernel based on an array of non-temperature values (Fig. 1 “Training” stage and pg. 191 Section 3: “We give a brief introduction to the overall framework of the algorithm, as shown in Fig. 1. We divide the algorithm into two stages: training and searching. In the training stage, our purpose is to get the filter templates on the predicted frame (the tth frame). First, we utilize the pre-trained VGG-Net to extract the convolutional features of the thermal infrared target on multiple convolution layers. Then, we get the corresponding filter using these convolutional features and a Gaussian shape label” Note: section above teaches during training stage, the framework computes additional filters (correspond to additional kernel) based on array of convolutional features (correspond to non-temperature values))
applying the additional kernel to the array of temperature values to produce an additional intermediate array (Fig. 1 “Searching” stage and pg. 191 Section 3: “In the searching stage, our goal is to obtain the optimal tracking result on the search frame (the (t + 1)th frame). As in the training stage, we extract the feature map of the target on each convolution layer. Subsequently, these feature maps and the filter templates are gathered to calculate their cross-correlation. This operator can be seen as a weak correlation filter based tracker (see Section 4.1 for more details), and each weak tracker gives a response map” Note: citation above teaches during searching stage, the framework applies the computed additional filters to feature maps values of the input thermal infrared image to produce a response map (corresponds to intermediate arrays); feature map values of thermal infrared image correspond to temperature values because thermal imaging depicts the spatial distribution of temperature differences in a scene viewed by a thermal camera) 
In view of the teaching of Liu it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers, as modified by Liu at the time the application was filed in order to  use more effective features, as the features from the convolution layer are more effective than a fully-connected layer for thermal infrared tracking (Liu et al. Section I, Introduction)
Brothers, as modified by Liu does not explicitly teach: 
computing an additional weight map based on the additional kernel, and compositing the intermediate array with the additional intermediate array based on the weight map and the additional weight map.
Migliori teaches:
computing an additional weight map based on the additional kernel, and compositing the intermediate array with the additional intermediate array based on the weight map and the additional weight map (Col. 4 lines 14-40: “The convolutional elements 210A include a convolving encoder 212 having a bank of n filters, the filters also referred to as a “kernel”. The input data 110A (for the training phase) or 110B (for the post-training phase) is converted to a vector form, and the convolving encoder 212 convolves the input vector v with the kernel...The convolving encoder 212 performs convolution with a filter bank of n filters, each including various weights, to produce a set of feature maps. The weights are assigned and adjusted during the training phase as described above based on the input data 110A. After training, the feature maps represent recognized features of the noisy time-varying input signals 110B that at least partially match at least some of the features associated with the noise...The pooling elements 220A include a maxpooling element 222 which selects the maximum value of each of the pooling regions of each feature map” Note: teaches computing filters include weights (correspond to weight map) that are trained and adjusted, thus creating additional weight maps based on filters (kernels), and that feature maps (correspond to intermediate arrays and additional intermediate arrays) are created from filters and adjusted weights, and the feature maps later undergo a pooling process (corresponds to compositing); also see Fig. 4 & 5B).
In view of the teaching of Migliori it would have been obvious for a person of ordinary skill in the art to apply teaching of Brothers, as modified by Liu at the time the application was filed in order to leverage convolutional neural network because it “allows for a reduction in environmental noise contamination of radio-frequency transmissions without the use of prior noise models or prior signal models. This is accomplished by using convolutional autoencoder networks designed to enable end-to-end reconstruction of input signals. Instead of relying on signal or noise models...” (Migliori et al. Col. 2 lines 55-61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210373602 A1 teaches extracting features from images, and applying kernel on pixel basis.
US 20190385325 A1 “a database which stores a photographed first color image, a training thermal image geometrically aligned with the first color image, and a second color image simultaneously photographed with the first color image as a training image set; and a training apparatus which trains a neural network in an unsupervised manner to output a chromaticity image and a binocular disparity image from the training thermal image.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMA WASEEM whose telephone number is (571)272-1316. The examiner can normally be reached Monday-Friday(9:00am - 5 pm) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justin C. Mikowski can be reached on (571)272-8525. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUMA WASEEM/Examiner, Art Unit 4184                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129